Citation Nr: 0916166	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-11 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for VA nonservice-connected 
disability pension benefits.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The appellant served in the New Philippine Scouts from July 
1946 to April 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that determined that 
the appellant is not eligible for VA nonservice-connected 
disability pension benefits. 


FINDING OF FACT

The appellant is not a "veteran" for the purpose of 
establishing his eligibility for VA nonservice-connected 
disability pension benefits.


CONCLUSION OF LAW

The appellant has not established legal eligibility for VA 
nonservice-connected disability pension benefits, under the 
laws administered by VA.  38 U.S.C.A. §§ 101(2), (24), 107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.40(b) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008)), prescribes VA's duties to notify 
the claimant of the evidence needed to substantiate a claim, 
of the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA's duties to help a claimant obtain 
relevant evidence, duties collectively referred to as the 
"duty to assist."  

The Board finds that the law, and not the evidence, is 
dispositive in this case.  Resolution of the appeal depends 
on interpretation of the statutes and regulations defining 
qualifying military service.  The appellant does not dispute 
that his service was in the New Philippine Scouts.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where the law, and not the underlying facts or 
development of the facts, is dispositive in a matter, the 
VCAA can have no effect on the appeal.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000) (indicating the VCAA has no 
effect on appeal limited to interpretation of law); Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) (providing that the 
VCAA does not affect matters on appeal when the question is 
limited to statutory interpretation).  Therefore, the Board 
finds that no further action is necessary under the VCAA in 
this case and that the case is ready for appellate review.  

The appellant contends that he is eligible for VA nonservice-
connected disability pension benefits based on his service in 
the New Philippine Scouts.  [In the appellant's December 2005 
notice of disagreement, and in subsequent statements, the 
appellant emphasized that he was claiming entitlement to 
"old age pension" and not "nonservice connected or service 
connected disability."  As previously explained to the 
appellant by the RO, nonservice-connected disability pension, 
which is currently at issue, is the same benefit the 
appellant is seeking in his claim for "old age pension."]

In order to obtain the benefit the appellant is seeking, he 
must demonstrate that he is a "veteran."  Eligibility for 
VA benefits is governed by statutes and regulations that 
define an individual's legal status as a veteran of active 
military, naval, or air service.  38 U.S.C.A. §§ 101(2), 
101(24); 38 C.F.R. §§ 3.1, 3.6 (2008).  Service of persons 
enlisted under section 14, Pub. L. No. 190, 79th Congress 
(Act of October 6, 1945) [Other Philippine Scouts] is 
included for compensation and dependency and indemnity 
compensation, but not for pension benefits.  38 U.S.C.A. 
§ 107 (West 2002); 38 C.F.R. § 3.40(b) (2008).  All 
enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945 and June 30, 1947, 
inclusive, were made under the provisions of Pub. L. No. 190 
as it constituted the sole authority for such enlistments 
during that period.  Id.  

In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

The National Personnel Records Center verified that the 
appellant served in the 
New Philippine Scouts from July 1946 to April 1949.  As such, 
he is not a "veteran" for VA pension purposes, and he is 
thus not eligible for the nonservice-connected disability 
pension benefits claimed herein, under the laws administered 
by VA.  As the law and not the evidence of record is 
dispositive in this case, the claim must be denied because of 
the lack of legal entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for VA nonservice-connected disability pension 
benefits is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


